                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

 HU TEHUTI,                                         )
     Plaintiff,                                     )
                                                    )    Civil Action No. 7:17cv00126
 v.                                                 )            AMENDED
                                                    )    MEMORANDUM ORDER
 A. DAVID ROBINSON, et al.,                         )
      Defendants.                                   )   By: Hon. Pamela Meade Sargent
                                                    )   United States Magistrate Judge


       The plaintiff, Hu Tehuti, brought this case while a Virginia Department of
Corrections, (“VDOC”), inmate imprisoned at River North Correctional Center,
(“River North”). The Complaint, which alleged violations of Tehuti’s religious
rights under the First Amendment, Religious Land Use and Institutionalized Persons
Act, (“RLUIPA”), and the Due Process Clause, sought only injunctive relief.1
Tehuti’s claims were tried to the undersigned on July 10, 2019. At trial, the evidence
showed that many of Tehuti’s specific requests regarding the exercise of his religious
beliefs had been met by the VDOC. Tehuti confirmed at trial that he sought only
injunctive relief as to his remaining requests.


       On September 18, 2019, Tehuti notified this court of a change of address
based on his release from VDOC custody. (Docket Item No. 66.) Tehuti has not
notified the court of any further change of address. On October 24, 2019, the
defendants moved to dismiss Tehuti’s claims as moot based on his release from
VDOC custody. (Docket Item No. 67) (“Motion”). On October 25, 2019, what is

       1
        The Complaint also raised a claim based on denial of a religious diet, but that claim was
dismissed without prejudice by earlier opinion and order based on Tehuti’s failure to exhaust his
administrative remedies.

                                                1
referred to as a “Roseboro Notice” was sent to Tehuti notifying him that he had 21
days to file a response to the Motion. (Docket Item 68.) To date, Tehuti has filed no
response to the Motion.


      Based on the evidence presented at the bench trial, as well as the relief
requested, the procedural history of the case and the arguments and representations
contained in the Motion, the Motion is GRANTED, and Tehuti’s remaining claims
are DISMISSED AS MOOT. The Clerk Office is instructed to close this case and
strike it from the court’s active docket.


      Copies of this Order will be certified to all counsel of record and to the
unrepresented plaintiff.

      ENTERED: December 11, 2019.

                                        /s/   Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE




                                              2
